                                                                         FILED
                       UNITED STATES DISTRICT COURT                  May 19, 2021
                      EASTERN DISTRICT OF CALIFORNIA              CLERK, US DISTRICT COURT
                                                                    EASTERN DISTRICT OF
                                                                         CALIFORNIA


UNITED STATES OF AMERICA,                   Case No. 2:21-mj-80-CKD

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
TONG LOR,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release TONG LOR ,

Case No. 2:21-mj-80-CKD Charge 18 USC Section1341, from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                         X   Unsecured Appearance Bond $       50,000.00

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                             (Other):

      Issued at Sacramento, California on May 19, 2021 at 2:10 pm_____.

                                   By:   /s/ Carolyn Delaney

                                         Magistrate Judge Carolyn K. Delaney
